Exhibit 99.1 Policy on Business Conduct and Ethics 2009 TABLE OF CONTENTS President’s Message 1 Introduction3 Scope 3 Responsibilities3 Ethical Business Conduct4 Compliance with Laws4 Integrity in Business Dealings4 Gifts4 Questionable or Improper Payments5 Compliance with Accounting Policies5 Political Donations 5 Political Activities 5 Public Disclosure 5 Compliance with Anti-Bribery Legislation 6 Personal Conduct 7 Conflict of Interest 7 Corporate Information8 Health Safety and Environment9 Employee Practices10 Human Rights11 Community Relations12 Compliance with This Policy13 Compliance Certificates13 Questions13 Reports 13 Waivers 14 Discipline 14 Contact Information14 #8206064 v3 PRESIDENT’S MESSAGE The Policy on Business Conduct and Ethics (PBCE) is a statement of the principles to which Talisman Energy Inc. is committed to uphold across its operations worldwide.The Policy reflects our Values and commitment to conduct business safely, in an ethically, socially and environmentally responsible manner.It explains the way we do business and sets standards for everyone who works for, or on behalf of, Talisman to follow. It has also been developed to be consistent with internationally recognized standards that Talisman adheres to, including the United Nations Global Compact, the Voluntary Principles on Security and Human Rights and the Extractive Industries Transparency Initiative. In the upstream business we are subject to many different laws and local customs in different parts of the world, and of course often what we do in one part of the world is reflected and played back in another.That is the benefit and price of being a global company.We must take great care to apply consistent standards to the way we do business everywhere. It is each employee’s accountability to know about this Policy and to apply it in all situations. This Policy applies not only to Talisman employees, officers and directors, but also to independent contract workers to the extent they conduct activities at or for Talisman. The Company will make reasonable efforts to promote the application of these ethical business practices by our joint venture partners and third party suppliers.Everyone conducting work on the Company’s behalf is an ambassador of Talisman.You are encouraged to act in a manner that upholds the spirit of the Policy and demonstrates Talisman’s values every day.As such I ask that you take the time to read this Policy and consider what it means for you. If at any time you have a question, are unsure about what to do, or have a concern that someone has undertaken an action inconsistent with the Policy you have the responsibility to raise the issue even if the message is difficult.Honest communication is critical.You can do this a number of ways including speaking with your Supervisor, Manager, Country Manager or Executive Vice President.Furthermore, you are strongly encouraged to report any accounting and auditing concerns via Talisman’s Accounting and Auditing Hotline.The hotline is operated by a third party host and all reports made in good faith and in the context of a breach of any of Talisman’s Accounting and Auditing policies will be taken very seriously.
